Title: Enclosure: John Adams to James McHenry, Timothy Pickering, Oliver Wolcott, Junior, and Charles Lee, 24 January 1798
From: Adams, John
To: McHenry, James,Pickering, Timothy,Wolcott, Oliver, Jr.,Lee, Charles



Philad. Jany 24 1798

The President of the U S. requests the Secy of State, the Secy of the treasury, the Secy of War and the Atty. general to take into consideration the state of the nation and its foreign relations especially with France. These indeed may be so connected with these, with England Spain Holland and others that perhaps the former cannot be well weighed without the other.
If our Envoys extraordinary should be refused an audience, or after an audience be ordered to depart without accomplishing the object of their mission
1. They may all repair to Holland, or 2d. two of them may return home, leaving one abroad 3. all of them may return to America.
In the first case will it be prudent to call them all home and in the second to recall the one?

In any of the three cases what will be necessary or expedient for the Executive authority of the government to do here?
In what manner should the first intelligence be announced to Congress by message or speech?
What measures should be recommended to Congress?
Shall an immediate declaration of war be recommended or suggested? If not what other system shall be recommended more than a repetition of the recommendations heretofore repeatedly made to both houses?
Will it in any case and in what cases be adviseable to recommend an embargo?
What measures will be proper to take with Spain? What with Holland? What with Portugal? but above all what will policy dictate to be said to England? And how shall it be said? By Mr King? or to Mr Liston? And how shall it be conveyed to Mr. King? By packet? By an ordinary conveyance? or by some special trusty and confidential messenger?
Will it not be the soundest policy even in case of a declaration of war on both sides between France and the U. S. for us to be totally silent to England and wait for her overtures? Will it not be imprudent in us to connect ourselves with Britain in any manner, that may impede us in embracing the first favourable moment or opportunity to make a seperate peace? What aids or benefits can we expect from England, by any stipulations with her, which her interest will not impel her to extend to us without any? On the brink of the dangerous precipice on which she stands will not shaking hands with her, necessitate us, to fall with her, if she falls? On the other hand, what aid could we stipulate to afford her, which our own interest would not oblige us to give without any other obligation? In case of a revolution in England, a wild democracy, will probably prevail, for as long a time as it did in France; in such case will not the danger of reviving and extending that delerium in America, be increased in proportion to the intimacy of our connection with that nation?
